                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA
                           FLORENCE DIVISION

United States of America,                    Case No. 4:08-cr-00869-TLW-1

       v.
                                                            Order
Darrin Marcus Davis



      This matter is before the Court on filings submitted by Defendant Darrin

Marcus Davis requesting that the Court “vacate [his] present twelve (12) month

imprisonment term and order [his] release based on neglect and discrimination

toward [himself] from various staff members and departments within the Federal

Bureau of Prisons,” ECF No. 259 at 1, and an “order that [he] undergo a mental health

evaluation to be assessed for dangerousness so that [he] can be prescribed the

appropriate medication,” ECF No. 258 at 2.

      Defendant has a lengthy history before this Court. After he pled guilty to

charges of Hobbs Act robbery and use of a firearm in furtherance of a crime of

violence, the Court granted the Government’s motion for a downward departure

pursuant to § 5K1.1 and sentenced him to a total of 86 months incarceration, followed

by 5 years of supervised release. See ECF Nos. 75, 80. The Court later reduced his

total incarceration term to 72 months after granting the Government’s motion

pursuant to Rule 35(b). ECF Nos. 85, 100.

      On October 27, 2014, less than a year after Defendant completed his sentence

and was released to supervision, the Court revoked his supervised release and

imposed a sentence of 6 months incarceration, followed by 2 years of supervised

                                         1
release. ECF No. 158.

         On October 14, 2015, again less than a year after he completed his revocation

sentence and was released to his new term of supervision, the Court revoked his

supervised release and imposed a sentence of 8 months incarceration, followed by 18

months of supervised release. ECF No. 199.

         On February 8, 2017, once again less than a year after he completed his

revocation sentence and was released to his new term of supervision, the Court

revoked his supervised release and imposed a sentence of 15 months incarceration,

followed by 12 months of a supervised release. ECF No. 223.

         Finally, on October 30, 2018, yet again less than a year after he completed his

revocation sentence and was released to his new term of supervision, the Court

revoked his supervised release and imposed a sentence of 12 months incarceration,

but this time with no supervised release to follow.         ECF No. 257.     He is now

incarceration on that revocation sentence, and according to the BOP website, he is

currently scheduled to be released on September 22, 2019.

         Having explained Defendant’s history before this Court, the Court now turns

to his pending motions, the essence of which is that that he seeks his immediate

release from custody and to receive a mental health evaluation. Neither motion has

merit.

         As to Defendant’s motion to vacate his sentence, a district court’s authority to

modify a sentence once it has become final is restricted by statute. See 18 U.S.C.

§ 3582(c); 28 U.S.C. § 2255(a). Section 3582(c) provides that a “court may not modify



                                             2
a term of imprisonment once it has been imposed,” except in very limited

circumstances.1 Similarly, under § 2255, a sentence can only be vacated, set aside,

or corrected if it “was imposed in violation of the Constitution or laws of the United

States,” “the court was without jurisdiction to impose such sentence,” “the sentence

was in excess of the maximum authorized by law,” or the sentence “is otherwise

subject to collateral attack.”     28 U.S.C. § 2255(a).      Except for these limited

circumstances, the authority to modify a sentence that has become final rests solely

with the President. See U.S. Const. art. II, § 2, cl. 1 (“The President . . . shall have

Power to grant Reprieves and Pardons for Offenses against the United States, except

in Cases of Impeachment.”). None of the above circumstances are present in this

case. Accordingly, Defendant’s motion, ECF No. 259, is DENIED.

      As to Defendant’s motion regarding a mental health evaluation, the Court’s

revocation judgment directed the BOP to evaluate him for mental health treatment

and a drug treatment program, ECF No. 257 at 2, and a document Defendant filed

with his motion indicates that the Court’s directive is being followed by the warden

at Defendant’s institution, ECF No. 258-1 at 3.        Accordingly, as he is receiving

treatment, he is not entitled to relief on this motion, ECF No. 258, and it is therefore


1Specifically, under § 3582(c)(1)(A) and upon motion by the Director of the Bureau of
Prisons, a court may reduce a defendant’s sentence (i) if there are “extraordinary and
compelling reasons” to do so; or (ii) if “the defendant is at least 70 years of age, has
served at least 30 years in prison, . . . and “is not a danger to the safety of any other
person or the community . . . .” Additionally, under § 3582(c)(1)(B), “the court may
modify an imposed term of imprisonment to the extent otherwise expressly permitted
by statute or by Rule 35 . . . .” Finally, under § 3582(c)(2), the court may reduce a
sentence if it was “based on a sentencing range that has subsequently been lowered
by the Sentencing Commission . . . .”


                                           3
DENIED.

     IT IS SO ORDERED.

                           s/ Terry L. Wooten
                           Terry L. Wooten
                           Senior United States District Judge

April 4, 2019
Columbia, South Carolina




                             4
